 

Case 1:19-cv-02274-GPG Document 1’ Filed 08/08/19 “USDC Colorado: Page 1 of 6

~ | FILED

        

 

 

 

 

AO 440 (Rev 12°09) Summons ina Civil Action g ISTRICT, COURT,
UNITED STATES DISTRICP COURT ths
for the 8 AUG - -8 a
District of Colorado ' serene y P. COLWELL
; _-SEFPRE ERK
) gy GLK
RYAN SHAWHAN KEHOE )
-plaintiff-
V. CASE NO.
CITY AND COUNTY OF DENVER, CO; )
DENVER POLICE DEPARTMENT - DISTRICT 3; ) Jury Trial: (check one) Yes [ |No_ ,
OFFICER RORY KOWALSKI. individually: )
OFFICER DANIEL J COSTIN, individually; )
DETECTIVE JES C SANDOVAL, individually )
; )
= } 9 -CV-02274
COMPLAINT _

The Plaintiff, RYAN S KEHOE, for his complaint against the defendants herein, respectfully
alleges:

INTRODUCTION

This is an action for equitable relief and for redress for the violation of rights guaranteed to the
plaintiff by state and federal laws, including: (a) damages for deprivations by defendants acting under
’ color of State law of plaintiff's rights, privileges and immunities guaranteed by the Fourth Amendments to
the United States Constitution pursuant to 42 USC 1983; (b) damages for deprivations by defendants of
plaintiff's rights, privileges and immunities guaranteed by Article I! Sections 7 of the Colorado State
Constitution; and (c) damages based upon common law claims in tort.

JURISDICTION AND VENUE

The jurisdiction of the Court is invoked pursuant to 28 U.S.C. 1331 and 1343(a)(3). The Court
also has supplemental jurisdiction pursuant to 28 U.S.C. 1367(a) over the state and local law claims
alleged herein because they are so related to the federal claims that they form part of the same case or
controversy.

Venue is proper in this district pursuant to 28 U.S.C. 1391 because all of the material acts and
damages alleged herein occurred within the District of Colorado. Such acts include practices and conduct
violative of the Fourth Amendment to the United States Constitution. In addition, venue is proper in this

district pursuant to 28 U.S.C. 1391 because, upon information and belief, defendants’ residence and/or
principal place of business is in this judicial district.

EUW bene
(31S Columb $F #0?
Case 1:19-cv-02274-GPG Document 1 Filed 08/08/19 USDC Colorado Page 2 of 6

Pro Se | (Rev. 12/16) Complaint fora Civil Case

THE PARTIES

Plaintiff RYAN S KEHOE is a male, Caucasian, and American citizen of the United States, domiciliary of
the State of Colorado and a resident of the County of Denver.

Defendant CITY AND COUNTY OF DENVER, CO is a supervising authority duly existing by reason of
and pursuant to the laws of the State of Colorado.

Defendant DENVER POLICE DEPARTMENT DISTRICT 3 is a municipal corporation duly existing by
reason of, pursuant to, and enforcing of the laws of the State’of Colorado.

Defendant RORY KOWALSKI, who is sued personally and in his individual capacity, at all times relevant
to this complaint was a police officer employed by the Denver Police Department District 3.

Defendant DANIEL-J COSTIN, who issued personally and in his individual capacity, at all times relevant
to this complaint was a police officer employed by the Denver Police Department District 3.

Defendant JES C SANDOVAL, who is sued personally and in his individual capacity, at all times relevant
to this complaint was a detéctive employed by the Denver Police Department District 3.

Throughout the conduct, the defendants utilized their actual and apparent authority over the plaintiff to
carry out the violations of the plaintiff's rights guaranteed by the constitution, statutory and common law.

At all relevant times, the municipal defendant hired or retained employees, including the individual
defendants, who abused their authority.

At all relevant times, the defendants failed to adopt policies or procedures that would have prevented the
violations of the plaintiff's rights alleged herein, including but not limited to appropriate training and
supervision.
Case 1:19-cv-02274-GPG Document1 Filed 08/08/19 USDC Colorado Page 3 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

STATEMENT OF CLAIM

Around 5:00 pm, on August 15, 2017 Ryan Kehoe pulled into the parking lot outside the Best Buy store
on South Colorado and East Mexico in Denver, Colorado. He parked his car near the store front just to
the west and south of the entrance at Best Buy. Ryan Kehoe had not violated traffic laws. Once in the lot,
Kehoe parked and exited his vehicle.

Moments Jater, nearly a dozen Police rushed in, guns drawn, on Kehoe as he stood near his car. The
Officers saw no illegal driving and they saw no one else in the lot where Kehoe was. The officers did not
conduct meaningful surveillance or gather anything amounting to reasonable suspicion to stop Kehoe. In
short, the first prong of the reasonable suspicion calculus was absent.

Denver Police Officer Rory Kowalski immediately detained him in the Best Buy parking lot before even
asking his name. Without advising Kehoe of his rights to remain silent, to have an attorney, or to
terminate questioning, Officer Kowalski and Officer Daniel Costin asked Kehoe if the keys he had just
dropped were his keys and.he answered them affirmatively: He told the Officer that they fit his car. He

was not subject to a “pat-down” search. Statements in the discovery by Officers Kowalski and Costin
both say they were provided “information” that Detective Jes Sandoval received from an “informant” about
“a white male with brown or reddish hair’ that Officer Costin states he later “learned his name is Ryan.”

The “information” about the car, its flaws, and why it was in the parking jot at 4100 E. Mexico has not
been revealed to the defense, nor is it alluded to in the discovery. People v. Polander, 41 P. 3d 698 (Colo.
2001). The source of the information, the recency of the information, and the informant motive for
providing the information were also missing from the discovery.

The “informant’s” declarations are insufficient to support the contacting, detaining, searching and
questioning Kehoe. Since these statements to Detective Sandoval are from an unknown, untested person
who lacked important details such as location, type of contraband, and manner of transportation shows
how the reasonableness of the stop fails. People v. Garcia 789 P. 2d 570 (Colo. 1990).

Garcia, supra was a case where a Grand Junction police officer was told by an informant that Garcia
would be driving a certain car, gave its color and license plate and said that it would leave a house at 1:00
pm. The informant told the Policeman that there would be a large amount of cocaine hidden under the
hood. The Officers went to the location where the car was driving, and they stopped it. They obtained
permission to search, and one-half ounce of cocaine was located.

The Garcia Court suppressed the evidence, and the Colorado Supreme Court affirmed. The Supreme
Court noted that an informant’s statements must demonstrate details of impending or ongoing criminal
activity in order to support an investigatory detention. The Colorado Supreme Court reiterated its rule that
any investigatory search must be supported by a specific articulable basis in fact that criminal activity is
taking place, has taken place, or is about to take place. People v. Contreras 782 P. 2d 555 (Colo. 1989).

 

The fact that an “informant” supplied information used by the Denver Officers Kowalski and Costin as the
sole grounds to support the detention and arrest of Ryan Kehoe further demonstrates the violation of Mr.
Kehoe’s Constitutional Fourth Amendmeni right against unreasonable search and seizures and further
proves Denver Officers Kowalski and Costin illegally detained and arrested Mr. Kehoe. Florida v. JL, 566
U.S. 266 at 273-74 (2000) (anonymous tip must bear indicia of reliability).

Seven months later on March 21, 2018 Kehoe’s 2006 Lexus IS 350 VIN# JTHBE262662006542 was sold
at the Denver Police Abandoned and Confiscated Vehicle Auction for $4,100. Kehoe’s case was not
dismissed for another seven months unti! October 26, 2018 when the Assistant District Attorney stated
before the court that “the People are dismissing all charges since the police had no probable cause to
take inventory of Mr. Kehoe’s car and person.” Needless to say, the illegal arrest of Kehoe led to the
eventual illegal selling of his car and unrecovered personal property wherein that he was fully entitled to
upon dismissal of his case.
~ Case 1:19-cv-02274-GPG Document1 Filed 08/08/19 USDC Colorado Page 4 of 6

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

THE FIRST CAUSE OF ACTION; -
(Fourth Amendment Violation)
Plaintiff repeats and realleges each and every allegation contained in the paragraphs previously set forth.

The policies and conduct of the defendants violated the plaintiff's right to be free of unreasonable
searches and seizures in violation of the Fourth Amendment to the United States Constitution.

As a direct and proximate result of the unlawful policies and acts of the defendants described herein, the

plaintiff has incurred economic damage including a loss wages, transportation, and communication along

with bonding out of jail and hiring a defense attorney. The plaintiff has aiso incurred damage to his ‘
reputation, both business and family, and now suffers from a psychiatric injury. The plaintiff's damage is

an amount which exceeds the jurisdictional monetary threshold of the County Court, the specific amount !
to be proven at trial, plus reasonable attorneys’ fees, costs and disbursements.

The defendants acted willfully, maliciously and/or with reckless disregard of the consequences of their
actions. Accordingly, plaintiff is entitled to an award of punitive damages.

FOR THE SECOND CAUSE OF ACTION
(Colorado Constitutional Tort)
Plaintiff repeats and realleges each and every allegation contained in the paragraphs previously set forth.

The policies and conduct of the defendants violated his right to be free of unreasonable searches and
seizures in violation of Article 11 Section 7 of the Colorado State Constitution.

As a direct and proximate result of the unlawful policies and acts of the defendants described herein, the
plaintiff has incurred economic damage including a loss wages, transportation, and communication along
with bonding out of jail and hiring a defense attorney. The plaintiff has also incurred damage to his
reputation, both business and family, and now suffers from a psychiatric injury. The plaintiff's damage is
an amount which exceeds the jurisdictional monetary threshold of the County Court, the specific amount
to be proven at trial, plus reasonable attorneys’ fees, costs and disbursements.

The defendants acted willfully, maliciously and/or with reckless disregard of the consequences of their
actions. Accordingly, plaintiff is entitled to an award of punitive damages.
~ Case 1:19-cv-02274-GPG Document1 Filed 08/08/19 USDC Colorado Page 5 of 6

Pro Se | (Rev. 12/16) Complaint for a Civil Case

REQUEST FOR RELIEF

_ The plaintiff, RYAN SHAWHAN KEHOE, for his complaint against the defendants herein, respectfully
‘requests the Court enter Judgement:

1)

5)
6)

0)

Retaining jurisdiction over this action and ordering the defendants to implement and enforce
proper policies and practices including appropriate training and supervision to protect employees
and individuals from infringement of their constitutional rights;

Awarding the plaintiff $82,944 for loss of wages due to damage to reputation: the arrest was a
direct result of the plaintiff losing his business where he last earned $41,472 per year;

Awarding the plaintiff $50,000 for phycological damage: the plaintiff was diagnosed with a
personality disorder as a direct result of the emotional stress endured over fourteen months until
dismissal, and the plaintiff's friends and family relationships are forever blemished or have
permanently ended;

Awarding the plaintiff $25,000 for punitive damages: $5,000 for each defendant for the pain and
suffering they wrongfully caused.

Awarding the plaintiff $10,000 for attorney costs and fees, the amount paid for defense counsel;

Awarding the plaintiff $5,000 for damage to property, including the loss of the plaintiff's car, cell
phone, and cash;

Awarding the plaintiff $1,050 for bond costs and fees: the amount paid for bail and bonding fee;

Granting such other and further relief as to the Court seems just and proper.

The plaintiff would like to thank the Court for their time and consideration in this matter.

  

Date: July 29, 2019

 

 

Ryan Shawhan Kehoe
-plaintiff-
Case 1:19-cv-02274-GPG Document1 Filed 08/08/19 USDC Colorado Page 6 of 6

JS 44 (Rev 06/17)

District of Colorado

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law. except as
provided by local rules of court. [his form, approved by the Judicial Conference of the United States in September 1974. is required tor the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SLE INSTRUCTIONS ON NEXT PAGE OV THIS FORM)

 

I. (a) PLAINTIFFS

(b) County of Residence of First Listed Plaintiff

RYAN SHAWHAN KEHOE

Denver, CO

(EVCEPTIN GS PLAINTITT CASES)

(c) Attorneys (firm Name tddress and Telephone Number)

n/a

DEFENDANTS

Attomeys (/f Known)

n/a

 

CITY AND COUNTY OF DENVER. CO;
DENVER POLICE DEPARTMENT DISTRICT 3,
OFFICER RORY KOWALSKL, individually;

OFFICER DANIEL J

COSTIN, individualy;

DETECTIVE JES C SANDOVAL, individually

County of Residence of First Listed Defendant(s) Denver, CO

 

II. BASIS OF JURISDICTION (Picea “A "it One Box Only}

Ol US. Government
Plants?
G2) US. Government

Delendant

A3

Federal Question

(US Government Not a Party)

oO 4

Diversity

Cndicate Cuizenstup of Parties in tent HL)

 

IV. NATURE OF SUIT (Place an “Nin One Box Only)

(For Diversity Caves Only)

IE. CITIZENSHIP OF PRINCIPAL PARTIES (Place an (Nt One Box for Plat

and Que Box for Defendant}

PTF DEF PTF DEF
Ciuzen of This State a1 J 1 Incorporated or Principal Place o4 oO4
of Business {n This State
Citizen of Another State a2 O 2 Incotporated aid Principal Place a5 5
of Business In Another State
Citizen ot Subject of a a3 O 3° Foreign Nation oo Go

Foreign County

Click here for: Nature o

 

f Suit Code Descriptions.

 

 

 

 

 

 

 

 

 

 

l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY. OTHER STATUTES __!
1 110 Insurance PERSONAL INJURY PERSONAL INJURY = | 625 Drug Related Seizure & 422 Appeal 28 USC 158 D374 Valse Claims Act
J 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 4729 a))
O 140 Negotiable Instrument Liability 367 Health Care/ & 400 State Reapportionment
0 1480 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 7 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent C1 450 Commerce
O 153 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated © 460 Deportation
Student Loans (340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
0 153 Recovery of Overpay ment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 8 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle G 370 Other Fraud @ 710 Fair Labor Standards OC 861 FINA (139561) 0 490 Cable/Sat PV
160 Stockholders* Suits C355 Motor Vehicle © 371 Truth in Lending Act 0 862 Black Lung (923) 0 850 Securnies‘Commodities/
G 190 Other Contract Product Liability 0 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Fxchange
7 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI 890 Other Statutory Actions
7 196 Franchise Injury O 385 Property Damage O 740 Railway Labor Act OB 865 RSI (405()) 891 Agricultural Acts
0 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice Leave Act . O 895 Freedom of Information
i REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation O&K 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement O 870 Taxes (U S. Plaintiff 1 896 Arbitration
O 220 Foreclosure 9 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
& 230 Rent Lease & Fyectment © 442 Employment © 510 Motions to Vacate G 871 IRS—-Thied Party Act/Review or Appeal of
O 240 forts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
C1 245 Lor Product | iability Accommodations 0 530 General 0 950 Constitutionality of
290 Ait Other Real Property 0 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION State Statutes
Employment Other: 462 Naturalization Application
0 446 Amer. w/Disabilities - | 540 Mandamus & Other | 465 Other Immigration
Other & 550 Civil Rights Actions

OG 448 Education

 

 

O 555 Prison Condition

O 560 Civil Detainee -
Conditions of
Continement

 

 

 

 

V. ORIGIN (Place an
Ki Original
Proceeding

VI. CAUSE OF ACTION

VI. REQUESTED IN
COMPLAINT:

“AM in One Boy Only)

O2 Removed from
State Court

0 3

 

Remanded from
Appetlate Court

Oo 4

Brief description of cause: . .
Relief for damages endured from the violation of Plaintiffs Fourth Amendment Rights

> CHECK It THIS IS A CLASS ACTION
UNDER RULE 23. F.R.Cv.P.

VIEL RELATED CASE(S)

IF ANY

(See msiructions}

JUDGE

Reinstated or
Reopened

O 5 transferred trom
Another District
(speci)

‘Transfer

Cite the U.S. Civil Statute under which vou are filing (De not cite jurisdictional statutes untess diversitys:

42 United States Code 1983 Civil action for deprivation of rights

16 Multidistrict
Litigation -

O 8 Multidistrict
Luligation -
Direct Kile

 

 

DEMANDS

173,994.00 U.S.D.

William Robbins

CHECK YES only i
JURY DEMAND:

DOCKET NUMBER __

 

AP Docket

 

 

 

{demanded in complaint:
WW Yes No

A7CRS786

 

DATR

SIGNATURE OF ATTORNEY OF RECORD

 

FOR OFFICE USE ONLY

Prerine . an

aryried

NN wastes ny

“

nore

soar

Tet enece
